Case 2:18-cv-00327-PSG-MAA Document 66 Filed 04/29/20 Page 1 of 1 Page ID #:524




    1
    2
    3                                                                   JS-6

    4
    5
    6
    7
    8                          UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
   10
   11     RODERICK HIMES,                         Case No. 2:18-cv-00327-PSG(MAA)
   12 '                      Plaintiff,
   13                                             JUDGMENT
                 v.
   14
          J. GASTELO et al.,
   15
                             Defendants.
   16
   17           Pursuant to the Order Accepting Findings and Recommendations of
   18     United States Magistrate Judge,
   19           IT IS ADJUDGED that the First Amended Complaint and entire action are
  20      DISMISSED with prejudice.
  21
  22                                                  ,)

  23      DATED:       ~ ~~                         `~~
  24                                                   PHILIP S. GUTIERREZ
                                                UNITED STATES DISTRICT NDGE
  25
  26
  27
  28
